Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 12/3/20 has been received and given full consideration. Claim 1 has been amended and claim 3 has been cancelled by the Applicant.

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because the arguments of the Applicant are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

101 are not stacked in surface contact with one another. Furthermore, claim 1 requires surface pressure pads disposed between the battery cells.
5.	For the purposes of prosecution, claim 2 has been interpreted as requiring surface pressure pads disposed between the battery cells.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinon et al. (US20150037662).
7.	Regarding claims 1, 2, 4 , 5, 7, Pinon teaches a battery module (see Figs. below), comprising: a module frame having a top and sides that extend down from the top; a cell-stacking structure disposed between the sides of the module frame and including a plurality of stacked battery cells; and a bottom plate disposed under the cell-stacking structure and bonded to lower ends of the sides of the module frame, wherein the cell-stacking structure further includes: surface pressure pads disposed between a predetermined number of the battery cells to be compressed in a stacking direction of the battery cells (see Figs. below).

    PNG
    media_image1.png
    681
    968
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinon et al. (US20150037662) as applied to claims 1 and 4 in view of Yang et al. (US 20090214936). 

10.	Yang teaches a battery module (see Figs. below) comprising: a module frame comprising components and having a top and sides that extend down from the top (see Fig. below) for the benefit of a battery pack having desired output and capacity (abstract).

    PNG
    media_image2.png
    705
    949
    media_image2.png
    Greyscale

11.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinon with the above teachings of Yang for the benefit of a battery pack having desired output and capacity.



12.	Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pinon et al. (US20150037662) as applied to claims 1 and 5 in view of Alimario et al. (US 20140038012).
13.	Regarding claims 6, 8 and 10, the complete discussion of Pinon as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claims 6, 8, and 10.
14.	Alimario teaches a gap filler, a cooling water block, a cooling water pattern for the benefit of a battery pack coupled to a substrate that can absorb heat by conducting flowing water [0003].


    PNG
    media_image3.png
    548
    859
    media_image3.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722